AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case


                                        UNITED STATES DISTRICT
                                          SOUTHERN DISTRICT OF CALIFO
                                                                                             ~fRJiJN 27 2019 j
                                                                                                OLERK.   u.s. DISTRICT COURT
              UNITED STATES OF AMERICA                              JUDGMENT              'f!1U~Ue'~gORNIA
                                   v.                               (For Offenses COin:trliTtt1~:m-.OMtdft~~etTtl~4!:~~~

             Alfredo Sebastian Hernandez-Isidro                        Case Number:          19mj20459-GPC

                                                                    Bridget Kennedy
                                                                    Defendant's Attorney
REGISTRAnON NO.                    82750298


The Defendant:

o     pleaded guilty to count(s)

IZI was found guilty on count(s)          1 of Misdemeanor Complaint
    after a olea ofnot guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                        Count
Title & Section                     Nature of Offense                                                                  Number!s)
8 USC 1325                          ILLEGAL ENTRY (Misdemeanor)                                                                I




      The defendant is sentenced as provided in pages 2 through               2            of this judgment.


o     The defendant has been found not guilty on count(s)

o     Count(s)                                                are   dismissed on the motion of the United States.

IZI   Assessment: 10.00



IZI Fine waived           0 Forfeiture pursuant to order filed                                        , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                    June 27. 201 9
                                                                    Date of Imposition of Sentence

                                                                          ~~  PJ~
                                                                    HON. Gonzalo P. Curiel
                                                                                            ~-
                                                                                           _.
                                                                    UNITED STATES DISTRICT JUDGE



                                                                                                                     19mj20459-GPC
AO 245B (CASD Rev. 08114) Judgment in a Petty Criminal Case

DEFENDANT:                Alfredo Sebastian Hernandez-Isidro                                       Judgment - Page 2 of2
CASE NUMBER:              19mj20459-GPC

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Time Served




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
       The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
             at                                                on ______________________________________
                  ------------------ P.M.
       D     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D     on or before
       D     as notified by the United States Marshal.
             as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to
                                ---------------------------
at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                      By                   DEPUTY UNITED STATES MARSHAL



                                                                                                      19mj20459-GPC
